Citation Nr: 1101342	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-01 970	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 1986.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2002 rating action that denied service connection for 
a low back disability.

By decision of August 2006, the Board denied service connection 
for a low back disability.  The Veteran appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
February 2008 Order, the Court vacated the 2006 Board decision 
and remanded the matter to the Board for readjudication 
consistent with instructions contained in a February 2008 Joint 
Motion to Remand of the appellant and the VA Secretary.

By decision of July 2008, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes no 
nexus between the veteran's current low back spondylosis and his 
inservice low back strain.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A May 2002 pre-rating RO letter informed the Veteran and his 
then-representative of the VA's responsibilities to notify and 
assist him in his claim, and notified him of what was needed to 
establish entitlement to service connection.  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, that 2002 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them, and a 
September 2008 RO letter specified what evidence the VA had 
received, what evidence the VA was responsible for obtaining, to 
include Federal records, and what evidence the VA would make 
reasonable efforts to obtain.  The Board thus finds that the 2002 
and 2008 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents meeting the VCAA's 
notice requirements was furnished to the Veteran both before and 
after the October 2002 rating action on appeal.  However, the 
Board finds that any delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the Veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
As indicated above, the Veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in support 
thereof.  As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in connection 
with the veteran's appeal.  After the 2002 and 2008 RO notice 
letters, the RO gave the Veteran further opportunities to furnish 
information and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record, as 
reflected in the May and September 2010 Supplemental Statements 
of the Case.   
  
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in the September 
2008 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service medical and 
post-service VA and private medical records up to 2010.  He was 
afforded comprehensive VA examinations in 2002, 2003, 2009, and 
2010.  A copy of the September 2002 Social Security 
Administration (SSA) decision awarding the Veteran disability 
benefits from June 2001, together with the medical records 
underlying that determination, have been associated with the 
claims folder and considered in adjudicating this claim. 
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after 31 December 1946 
and arthritis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.   

The Veteran contends he currently suffers from a low back 
disability which had its onset in service.

A review of the service medical records discloses that the 
Veteran complained of low back pain due to heavy lifting in May 
1972.  Examination showed 2+ L4-5 tenderness and 1+ spasm.  There 
was full range of motion and good strength.  The impression was 
strain.

In August 1972, the Veteran complained of a "catch" in the back 
with certain movements.  Examination showed minimal T6-T10 
tenderness and 1+ paravertebral spasm.  There was full range of 
motion and good strength.  The impression was strain.

In February 1976, the Veteran complained of thoracic back pain 
that came on while performing physical training.  The impression 
was strained muscle.

In June 1976, the veteran's complaints included a back ache.  
Examination by R. P., a chiropractor, showed tenderness 
throughout the spine.  Spinal movements of the trunk were painful 
and/or restricted.  There were reduction of the normal thoracic 
curve, spinal curvature, vertebral rotation throughout the spine, 
and major subluxations (misalignments) of L-5 and T-12.

A few days later in June 1976, the Veteran was seen with a 3- to 
4-year history of low back pain with sitting or lifting.  X-rays 
in July revealed lumbosacral strain.

In August 1976, the Veteran was seen with a 2-year history of 
intermittent low back pain and aching that was aggravated by 
heavy lifting.  There was no sciatica.  Lumbar spine X-rays were 
within normal limits.  The impression was chronic low back 
strain.

In October 1976, the Veteran complained of back pain after 
lifting duffle bags.  Examination showed tightness and pain on 
movement.  There was no point tenderness.  The impression was 
muscle spasm.

November 1983 examination of the spine was normal.

On May 1986 retirement examination, the Veteran noted a history 
of recurrent back pain.  The examiner noted that this was due to 
mechanical low back pain.  The spine was normal on current 
examination.

Post service, in a November 2000 employer's incident/accident 
report completed by the Veteran, he reported the onset of severe, 
sharp low back pain while removing (pulling) carpet that was 
glued to the floor.  

On November 2000 examination, E. A., a chiropractor, noted the 
veteran's history of an on-the-job carpet-pulling low back 
injury.  There was no history relating any back complaints to 
military service.  After examination, the assessment was acute 
lumbar spine strain/sprain.  The chiropractor noted that the 
veteran's job tasks were demanding enough that they would 
aggravate his condition.  In December 2000, the Veteran reported 
shooting pains down both legs.  The assessment was continued 
lumbar radiculitis aggravated by work activities.  A week later, 
the assessment was continued lumbar radiculitis caused by the 
accident.  Lumbar spine X-rays revealed very minimal leftward 
thoracolumbar scoliosis, and were otherwise unremarkable.

In January 2001, T. S., M.D., noted the veteran's history of an 
on-the-job carpet-pulling low back injury approximately 6 weeks 
ago.  There was no history relating any back complaints to 
military service.  Current X-rays revealed a question of an 
avulsion of the L-2 transverse process.  On evaluation in March 
2001 after the Veteran lifted ceiling tiles on a scaffold and 
exacerbated his low back discomfort, Dr. T. S. opined that the 
Veteran demonstrated a classic lumbar strain with secondary 
degenerative disc disease.

On December 2001 examination, D. C., a chiropractor, diagnosed 
chronic low back pain, which he opined seemed to be a function of 
musculoskeletal discomfort, perhaps from gait instability because 
of a non-work-related ankle injury.  There was no history 
relating any back complaints to military service.

In May 2002, J. G., M.D., stated that he began treating the 
Veteran in 1989, and noted his history of an on-the-job carpet-
pulling back injury in December 2000 and the onset of back pain 
at that time.  There was no history relating any back complaints 
to military service.  Also noted was a history of a broken ankle 
in June 2001 while fishing.

In September 2002, the SSA found the Veteran disabled from June 
2001 primarily due to a lower limb fracture, with secondary 
sprains and strains of all kinds.

On September 2002 VA orthopedic examination, the examiner 
reviewed the claims folder and noted service medical records 
showing back strain, and an intercurrent post-service on-the-job 
carpet-pulling back injury.  Lumbar spine X-rays revealed minimal 
hypertrophic spondylosis.  The assessment was chronic low back 
strain with spondylosis.

On December 2003 VA orthopedic examination, the examiner reviewed 
the claims folder and noted service medical records showing 
complaints of back pain and a diagnosis of chronic low back 
strain, as well as an intercurrent post-service on-the-job 
carpet-pulling back injury in 2001.  X-rays revealed degenerative 
osteoarthritic changes involving the lumbosacral spine.  After 
examination, the diagnosis was lumbar spine degenerative changes, 
which the examiner opined did not as likely as not have their 
inception in military service, noting that muscle strain had been 
diagnosed in service after the Veteran was seen for low back pain 
on several occasions.  Rather, she opined that the veteran's 
current back disability was as likely as not related to his 
intercurrent post-service on-the-job carpet-pulling injury.

After May 2008 VA outpatient examination, the assessments 
included chronic low back pain.

On March 2009 VA examination, the physician reviewed the claims 
folder and all medical records, noting service medical records 
showing inservice complaints of back pain diagnosed as muscle 
spasm and low back strain, followed by a wide time-gap between 
1976 and 2000 when no medical records documented evidence of back 
complaints or work-up or treatment.  The doctor also noted a 
record of an intercurrent post-service November 2000 on-the-job 
carpet-pulling low back injury, followed by exacerbation of low 
back pain in March 2001 after the Veteran lifted ceiling tiles.  
After examination, the physician opined that the veteran's 
several inservice muscle strains were not an obvious cause of his 
later low back pain and degenerative disc changes identified 
since 2000.  He opined that the veteran's current lumbar spine 
condition was not the result of inservice back injury, but rather 
was due to chronic wear and tear over time.

On September 2010 VA orthopedic examination, the physician 
reviewed the claims folder and the veteran's history of low back 
sprains in service, as well as an intercurrent post-service 2001 
on-the-job carpet-pulling low back injury, and another incident 
subsequent to that.  After examination, the impressions included 
mild to moderate, diffuse lumbar spondylosis, epidural 
lipomatosis with multi-level central stenosis.  Noting that the 
veteran's inservice back problem had always been diagnosed as 
muscular spasm, with no signs of lumbar disc or radiculopathy 
problems, and that he had an intercurrent post-service 2001 on-
the-job back injury, the physician opined that it was not as 
likely as not that the veteran's current back problem was a 
result of his military service.

In reaching the conclusion that the persuasive medical evidence 
is against the claim for service connection for a low back 
disability, the Board accords great probative value to the 
December 2003, March 2009, and September 2010 VA examiners' 
respective conclusions that current lumbar spine degenerative 
changes did not as likely as not have their inception in military 
service, and that they were rather as likely as not related to 
his intercurrent post-service on-the-job carpet-pulling injury; 
that the veteran's several inservice muscle strains were not an 
obvious cause of his later low back pain and degenerative disc 
changes identified since 2000, which rather were due to chronic 
wear and tear over time; and that it was not as likely as not 
that the veteran's current lumbar spondylosis was a result of his 
military service.

Those opinions were arrived at after thorough and comprehensive 
reviews of the claims folder containing service and post-service 
medical records and the veteran's actual medical history, and 
current examinations of the Veteran and consideration of his 
military and post-service history.  See Nieves-Rodrigues v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims folder was reviewed).  Thus, the Board finds 
the 2003, 2009, and 2010 VA examiners' findings, observations, 
and conclusions to be dispositive of the question of service 
connection for a low back disability, and that these multiple 
persuasive, expert medical observations and well-reasoned 
opinions militate against the claim.  See Hayes v. Brown,  5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on an examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In reaching this determination, the Board has also considered E. 
A.'s November 2000 chiropractic report and Dr. T. S.'s January 
and March 2001 medical reports, but they do not provide 
persuasive support for the veteran's claim that his current low 
back disability had its onset in service.  Rather, those 
contemporaneous post-service medical reports only indicate the 
post-service onset of the veteran's low back disability as a 
result of on-the-job injuries.  Dr. J. G.'s May 2002 medical 
report and the September 2002 VA examination report contain no 
medical opinion regarding the etiology of the veteran's 
currently-diagnosed low back disability.    
 
The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions; however, such do not provide a basis for 
allowance of the claim.  While the appellant may believe that his 
current low back disability is related to his inservice back 
complaints, the Board has determined that the persuasive medical 
evidence does not support such contention.  The Board emphasizes 
that the appellant is competent to offer evidence as to facts 
within his personal knowledge, such as his own back symptoms.  
However, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant is not 
competent to render a persuasive opinion on a medical matter such 
as the relationship between any current low back disability and 
his inservice back complaints.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layman is generally not capable of opining on matters 
requiring medical knowledge); Layno, 6 Vet. App. at 469-70.  

In addition, the Board finds that the veteran's inconsistent 
statements regarding any military service etiology of his current 
low back disability are not credible.  Although the service 
medical records document several low back complaints from 1972 to 
1976, the November 1983 examination and the May 1986 retirement 
examination both showed a normal spine.  Significantly, the 
Veteran claimed no back disability in his original November 1986 
claim for VA disability compensation, shortly after separation 
from service.  In fact, he filed no claim for such low back 
disability until November 2001, over 15 years following discharge 
from service, and subsequent to two intercurrent post-service on-
the-job low back injuries: one in November 2000 while pulling 
carpet, and another in March 2001 after lifting ceiling tiles.  
In his January 2004 Substantive Appeal, the Veteran denied 
working as a carpet layer, but this contradicts the 
contemporaneous November 2000 employer's incident/accident report 
completed by the Veteran himself wherein he reported the onset of 
severe, sharp low back pain while removing (pulling) carpet that 
was glued to a floor, as well as multiple reports of such medical 
history that he consistently gave to a various succession of 
private and VA medical examiners from 2000 to 2010.  The March 
2009 VA physician specifically noted the wide time-gap between 
1976 and 2000 when no medical records documented evidence of back 
complaints or work-up or treatment, and the intercurrent post-
service November 2000 on-the-job carpet-pulling low back injury, 
followed by exacerbation of low back pain in March 2001 after 
lifting ceiling tiles.  

Given the abovementioned persuasive 2003, 2009, and 2010 medical 
evidence, the appellant's claims history, and his inconsistent 
statements regarding his intercurrent post-service on-the-job low 
back injuries that are contradicted by his own contemporaneous 
accident report and contemporaneous medical evidence, the Board, 
as fact finder with authority to place probative weight on 
certain aspects of the record that it finds persuasive, finds 
that the Veteran is not credible to the extent that he claims 
that his current low back disability had its onset in military 
service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of witness 
testimony).   

For all the foregoing reasons, the Board finds that the claim for 
service connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


